 
 
I 
111th CONGRESS
1st Session
H. R. 644 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. Grijalva (for himself, Mr. Hinchey, Mr. Rahall, and Mr. Pastor of Arizona) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To withdraw the Tusayan Ranger District and Federal land managed by the Bureau of Land Management in the vicinity of Kanab Creek and in House Rock Valley from location, entry, and patent under the mining laws, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Grand Canyon Watersheds Protection Act of 2009. 
2.Withdrawal of federal land from mining laws 
(a)WithdrawalSubject to subsection (b), the approximately 1,068,908 acres of Federal land generally depicted on the map titled Grand Canyon Watersheds Protection Act of 2008 and dated May 28, 2008, are hereby withdrawn from— 
(1)all forms of entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral leasing and geothermal leasing laws and mineral materials laws. 
(b)Treatment of Existing RightsThe withdrawal under subsection (a) is subject to valid, existing rights. If such rights are relinquished or otherwise acquired by the United States after the date of the enactment of this Act, the land that was subject to the rights shall be immediately withdrawn in accordance with subsection (a). 
 
